Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is response to communication:  response to preliminary amendment field on 06/04/2019.
Claims 1-8 are currently pending in this application.  
The IDS filed on 03/09/2020 has been accepted.  

Examiner Note
As per claims 6-7, the claim recites a “calculation machine dedicated or configured to.”  Such terms invoke 112(f) and are thus read in light of the specification.  For purposes of examination, this calculation machine will be interpreted according to the applicant’s specification (see paragraphs of 70 and 154 of the publication, with the server/device including a processor and memory to perform the authentication and multipole type of integrated circuits/microprocessors, etc).

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Although relevant prior art has been found, the claimed invention is non-obvious over the prior art of record.  Below is relevant prior art that reads on multiple limitations of the claimed invention:

Yang US Patent Application Publication 2015/0121489 teaches authentication utilizing patterns for passwords and comprising parameters describing the patterns, but does not teach all the limitations of the claims (see abstract and throughout reference with sequence of icon passwords with associated keyword phrases for each icon)
Watanabe et al. US Patent Application Publication 2009/0041380 teaches the rendering of a sequence of images to display a pattern, but does not teach all the limitations of the claims (see abstract and throughout)
Natividad US Patent Application Publication 2014/0059672 teaches matching sequential patterns for authentication purposes (see abstract and throughout) but does not teach all the limitations of the claims.  
Hassan 2018/0013755 teaches the aspect of updating  and providing a new password after successful authentication (see claim 1 and throughout), but does not teach all the essential elements of the claimed invention, such as utilizing the rendering of random patterns for authentication. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Gee, whose telephone number is (571) 272-6431.  The examiner can normally be reached on 8am-5pm Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495